Citation Nr: 0711333	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter comes before the Board of Veterans´ Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO in Boston, 
Massachusetts currently has jurisdiction over the case.  In 
April 2006, the veteran appeared and testified before the 
undersigned at a Travel Board hearing held in Boston, 
Massachusetts.  The hearing transcript is associated with the 
claims folder.

On review of the veteran's statements, it appears that the 
veteran seeks compensation for disability of the ear(s) other 
than service-connected loss of hearing acuity.  He has 
submitted documentation of a perforated left tympanic 
membrane, treatment for otorrhea, and past history of 
myringotomy of the left ear.  He has requested evaluations 
under Diagnostic Codes 6201-6207.  These issues are not 
currently on appeal, and are referred to the RO for 
appropriate action.

Additionally, the veteran has stated that he is entitled to a 
10 percent evaluation for bilateral hearing loss disability 
prior to October 1996.  His claim for an earlier effective 
date is referred to the RO for appropriate action.    

The issue of an increased rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003-2006); Smith v. Nicholson, 452 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for a rating in excess of 10 
percent for tinnitus in February 2003.  The criteria for 
evaluating tinnitus, Diagnostic Code (DC) 6260, have been 
revised during the appeal period.  The old and new versions 
provided a maximum 10 percent rating for bilateral tinnitus, 
but the new version added a clarifying note codifying VA's 
longstanding practice that only a single evaluation for 
recurrent tinnitus was authorized, whether the sound was 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003-2006).  See 68 Fed. Reg. 
25,823 (May 14, 2003).

The United States Court of Appeals for the Federal Circuit 
held that a 10 percent rating is the maximum rating 
authorized for tinnitus under Diagnostic Code 6260, 
regardless of whether the tinnitus is unilateral or 
bilateral, under both versions of the regulations.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The United States 
Supreme Court has denied a petition for a writ of certiorari.  
Smith v. Nicholson, __ U.S. __, 2007 U.S. LEXIS 1302 
(Jan. 22, 2007). 

As a matter of law, the veteran's service-connected tinnitus 
has been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260 (2003-2006).  
As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

At his Travel Board hearing, the veteran testified to 
decreased hearing acuity since his last VA audiology 
examination in July 2003.  He also submitted private 
audiology examination reports that are not in a format 
compatible for evaluating hearing impairment under 38 C.F.R. 
§ 4.85(a).  In light of the veteran's perceived decrease in 
hearing acuity since his last VA examination, a current VA 
audiology examination is necessary to determine the current 
severity of service connected bilateral hearing loss.  
38 C.F.R. § 3.159(c)(4) (2006); VAOPGCPREC 11-95 (Apr. 7, 
1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete treatment records for 
the veteran's hearing loss, dated since 
February 2003, from the VA medical 
facilities in West Haven, Connecticut, as 
well as Jamaica Plain, Northampton, 
Springfield and Boston, Massachusetts.

2.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of bilateral hearing 
loss.

3.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


